



COURT OF APPEAL FOR ONTARIO

CITATION: Wiseau Studio, LLC v. Harper, 2021
    ONCA 505

DATE: 20210708

DOCKET: M52604 (C68580)

Fairburn
    A.C.J.O. (Motions Judge)

BETWEEN

Wiseau
    Studio, LLC and Tommy Wiseau d.b.a. Wiseau-Films

Plaintiffs/Defendants
    by Counterclaim

(Appellants
/
Moving Parties)

and

Richard
    Harper, Fernando Forero McGrath, Martin Racicot d.b.a. Rockhaven Pictures, Room
    Full of Spoons Inc., Parktown Studios Inc. and Richard Stewart Towns

Defendants/Plaintiffs by Counterclaim

(Respondents/Responding Parties)

Daniel Brinza, for the moving parties

Meredith Bacal and Matthew Diskin, for the responding
    parties

Heard: July 7, 2021 by video conference

COSTS ENDORSEMENT

[1]

The endorsement in this matter was released
    yesterday. Costs will be paid to the respondents in the agreed upon all
    inclusive amount of $3,500.

Fairburn
    A.C.J.O.


